Per Curiam.

Relator has not stated a cause of action in prohibition. The extraordinary remedy of prohibition ordinarily may not be employed where there is an adequate remedy in the ordinary course of the law.
Reference was made in argument to Section 4123.21, Revised Code, a part of the Workmen’s Compensation Act. That section reads in part:
“No injunction shall issue suspending or restraining any order, classification, or rate adopted by the Industrial Commission * #
Although that section does forbid injunctive relief against the commission in certain matters, it does not apply to functions of the Industrial Commission relating to workmen’s compensation claims.
Relator is afforded an adequate remedy in the ordinary course of the law by way of injunction. State, ex rel. Cotleur, v. Board of Education of Cleveland Heights School District, 171 Ohio St., 335.
The writ of prohibition is denied.

Writ denied.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell and O’Neill, JJ., concur.
Herbert, J., not participating.